        Case 5:19-cv-00392-MTT Document 107 Filed 03/10/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                               MACON DIVISION

ANNA LANGE,                                   )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )          CIVIL ACTION NO.
                                              )          5:19-CV-00392-MTT
HOUSTON COUNTY, GEORGIA; and                  )
Houston County Sheriff CULLEN                 )
TALTON, in his official capacity,             )
                                              )
       Defendants.                            )


     UNOPPOSED MOTION FOR SECOND CONSENT ORDER EXTENDING
                 EXPEDITED DISCOVERY PERIOD

      Defendants Houston County, Georgia and Sheriff Cullen Talton respectfully request

that the Court grant their Unopposed Motion for Second Consent Order Extending

Expedited Discovery Period and issue an Order substantially in the form of the proposed

Consent Order attached to this Motion.



      Respectfully submitted this 10th day of March, 2021.


                                                  s/ Patrick L. Lail
                                                  R. Read Gignilliat
                                                  Georgia Bar No. 293390
                                                  Sharon P. Morgan
                                                  Georgia Bar No. 522955
                                                  Patrick L. Lail
                                                  Georgia Bar No. 431101




                                         Page 1 of 2
       Case 5:19-cv-00392-MTT Document 107 Filed 03/10/21 Page 2 of 3




ELARBEE, THOMPSON, SAPP &
        WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
gignilliat@elarbeethompson.com
morgan@elarbeethompson.com
lail@elarbeethompson.com

Attorneys for Defendants




                                  Page 2 of 2
          Case 5:19-cv-00392-MTT Document 107 Filed 03/10/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

      The undersigned certifies on this 10th day of March 2021, I electronically filed the

foregoing    UNOPPOSED         MOTION      FOR      SECOND       CONSENT        ORDER

EXTENDING EXPEDITED DISCOVERY PERIOD with the Clerk of the Court using

the CM/ECF system, which will serve a copy of the same on the following counsel of

record:

            Kenneth E. Barton, III                         Wesley Powell
             M. Devlin Cooper                              Sara M. Waster
                                                            Jill K. Grant

                David Brown                                Kevin M. Barry
               Noah E. Lewis
             Alejandra Caraballo



                                               s/ Patrick L. Lail
                                               Patrick L. Lail
                                               Georgia Bar No. 431101
ELARBEE, THOMPSON, SAPP &
       WILSON, LLP
800 International Tower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
(404) 659-6700
(404) 222-9718 (Facsimile)
lail@elarbeethompson.com

Attorneys for Defendants
